DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-26 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-26 are:
Regarding claims 1-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations the control system comprising; a control panel coupled to the control box and that is selectively openable to provide access into the control box; one or more fasteners mounted to the control panel to selectively hold the control panel closed; and one or more generator control components mounted in the control box and operated by the control panel.
Regarding claims 12-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical enclosure that houses one or more generator control components of a generator, the electrical enclosure comprising: a microswitch coupled to the enclosure cover to electrically disengage at least one of the one or more generator control components when the enclosure cover is in the open position.
Regarding claims 18-26, the prior art does not teach or fairly suggest in combination with the other claimed limitations a standby generator comprising: the control system comprising: a control box that houses generator control components therein; and a control box cover hinged to the control box to rotate between a closed position and an open position, the control box cover covering a top portion of the control box when in the closed position and uncovering the top portion when in the open position, so as to provide selective access into the control box.
These limitations are found in claims 1-26 and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000. 


August 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848